


Exhibit 10.44


EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into as of
September 1, 2013 (the “Effective Date”), between Aspect Software, Inc., a
Delaware corporation (the “Company”), and Ken Ewell (“Employee”).


The Company and Employee desire to enter into this Agreement to provide the
terms on which Employee will serve as the Senior Vice President Worldwide
Professional Services.


The parties hereto agree as follows:


1.    Employment. The Company hereby employs Employee, and Employee hereby
accepts employment with the Company, upon the terms and conditions set forth in
this Agreement for the period beginning as of the Effective Date and ending as
provided in Section 4 hereof (the “Employment Period”).


2.    Position and Duties.


(a)    During the Employment Period, Employee will serve as the Senior Vice
President Worldwide Professional Services subject to the overall direction and
authority of Employee’s manager or supervisor as designated by the Company from
time to time.
    
(b)    Employee will devote his or her reasonable best efforts and his or her
full business time and attention to the business and affairs of the Company and
its affiliates; provided that nothing in this Section 2(b) will prohibit
Employee from devoting a reasonable amount of time to charitable or other
similar activities. Employee will perform his or her duties and responsibilities
hereunder to the best of his or her abilities in a diligent, trustworthy,
businesslike and efficient manner.


3.    Base Salary and Benefits.
    
(a)    During the Employment Period, Employee’s base salary will be $275,000 per
annum and will be subject to review by the Company’s Chief Executive Officer
(the “CEO”) on an annual basis (the “Base Salary”), which salary will be payable
in regular installments in accordance with the Company’s general payroll
practices and will be subject to customary withholding.


(b)    During the Employment Period, Employee will be entitled to participate in
all of the Company’s employee benefit programs (including cash bonus programs)
for which managerial employees of the Company are generally eligible in
accordance with the terms and conditions of such programs as the same may be
amended or modified from time to time.


(c)    During each fiscal year of the Employment Period, Employee will be
entitled to earn an annual bonus in the amount of up to 80% of Employee’s Base
Salary upon the achievement of annual plan goals (the “Target Bonus”).
Employee’s annual plan performance targets will be established annually by the
Board in its sole discretion. Any bonus earned with respect to any partial
fiscal year (if any) during the Employment Period will be prorated based upon
the number of days elapsed in such fiscal year. In order to comply with the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended
and the regulations and guidance promulgated thereunder (collectively, “Code
Section 409A”), it is agreed that the bonus (if any) earned under this Section
3(c) shall be paid no later than (but may be paid earlier in accordance with the
Company’s usual practices) March 15th of the calendar year immediately following
the calendar year in which the fiscal year to which such bonus relates ended.




--------------------------------------------------------------------------------






(d)    The Company will reimburse Employee for all reasonable expenses incurred
by him in the course of performing his or her duties under this Agreement which
are consistent with the Company’s policies in effect from time to time with
respect to travel, entertainment and other business expenses, subject to the
Company’s requirements with respect to reporting and documentation of such
expenses. To the extent that any reimbursements or in-kind benefits under this
Agreement constitute “Non-qualified Deferred Compensation” for purposes of Code
Section 409A, (i) all such expenses, benefits or other reimbursements under this
Agreement shall be made on or prior to the last day of the taxable year
following the taxable year in which such expenses were incurred by Employee,
(ii) any right to such reimbursement or in kind benefits is not subject to
liquidation or exchange for another benefit, and (iii) no such reimbursement,
expenses eligible for reimbursement, or in-kind benefits provided in any taxable
year shall in any way affect the expenses eligible for reimbursement, or in-kind
benefits to be provided in any other taxable year.


(e)    The Company shall, or shall cause Parent (as defined below) to, pay to
Employee a cash bonus (the “Value Enhancement Bonus”) upon a Liquidity Event (as
defined below), as of the date of and in connection with the closing of a
Liquidity Event in an amount calculated as provided on Exhibit A; provided that
Employee is continuously employed by the Company through such date. If all or
any portion of the Equity Value (as defined below) consists of non-cash
consideration, then, at the Company’s option, either (i) the Value Enhancement
Bonus shall be payable to Employee in cash or (ii) all or a portion of the Value
Enhancement Bonus shall be payable to Employee in the same form of non-cash
consideration (in the same proportion as such non-cash consideration constituted
of the aggregate Equity Value); provided, however, that if the Company
determines to pay any portion of the Value Enhancement Bonus in the form of
non-cash consideration pursuant to clause (ii) of the immediately preceding
sentence, then the cash portion of the Value Enhancement Bonus shall not be less
than the amount of Employee’s tax cost arising out of the payment of the Value
Enhancement Bonus (i.e., the amount that Employee would be required to include
as taxable income in the taxable period that includes the date of receipt
multiplied by Employee’s then-current combined federal and state marginal income
tax rate (taking into account the deductibility of state income tax for federal
income tax purposes).


(f)    If any payment that Employee is eligible to receive as a Value
Enhancement Bonus, when combined with any other payment or benefit Employment is
eligible to receive as a result of a Liquidity Event or the termination of
Employee’s employment with any the Company, would (i) constitute a “parachute
payment” within the meaning of Section 280G of the Code, and (ii) be subject to
the excise tax imposed by Section 4999 of the Code, then the Company will use
its reasonable efforts to cause any potential parachute payment to be disclosed
to and submitted for approval by the equity holders of the Company in accordance
with Section 280G(b)(5) of the Code and the regulations thereunder and make an
unqualified recommendation of equity holders for such approval.


4.    Term.


(a)    The Employment Period will commence as of the Effective Date and (i) will
terminate upon Employee’s resignation, death or Disability (as defined in
Section 4(e) below) and (ii) may be terminated by the Company at any time for
Cause (as defined in Section 4(f) below) or without Cause.


(b)    Subject to the other terms and conditions of this Section 4(b), if the
Employment Period is terminated by the Company without Cause during the term of
this Agreement, Employee will be entitled to receive his or her Base Salary
described in Section 3(a) above and continuation of medical and dental benefits
coverage during the six (6) month period immediately following any such
termination (subject to the following sentence, the “Severance Period”). The
Severance Period shall terminate immediately (and no further payments shall be
due or payable under this Section 4(b)) if, prior to the end of the period
specified in the




--------------------------------------------------------------------------------




preceding sentence, Employee becomes employed by or is engaged as a consultant
or independent contractor on a full-time basis (i.e., 30 or more hours per week)
with any person or entity other than the Company and its affiliates. Any amounts
payable under this Section 4(b) will be payable at such times as such amounts
would have been payable had Employee’s employment not been terminated.
Notwithstanding anything in this Agreement to the contrary, the Company will
have no obligation to pay any amounts payable under this Section 4(b) during
such times as Employee is in breach of Sections 5, 6 or 7 hereof. As a condition
to the Company’s obligations (if any) to make the payments described in this
Section 4(b), Employee will execute and deliver a general release in the form
attached hereto as Exhibit B (the “General Release”). Employee shall forfeit all
rights to payments and benefits described in this Section 4(b) unless the
General Release is signed and delivered (and no longer subject to revocation)
within sixty (60) days following the date of Employee’s separation from service
(it being agreed that the Company shall provide notice to Employee not less than
ten (10) business days prior to the expiration of such period). To the extent
any such cash payment or continuing benefit to be provided is not nonqualified
deferred compensation subject to Code Section 409A, as determined by the Company
in its sole discretion, then such payment or benefit shall commence upon the
first scheduled payment date immediately after the date the release is executed
and no longer subject to revocation (the “Release Effective Date”). The first
such cash payment shall include payment of all amounts that otherwise would have
been due prior to the Release Effective Date under the terms of this Section
4(b) applied as though such payments commenced immediately upon Employee’s
separation from service, and any payments made thereafter shall continue as
provided herein. The delayed benefits shall in any event expire at the time such
benefits would have expired had such benefits commenced immediately following
Employee’s separation from service. To the extent any such cash payment or
continuing benefit to be provided is nonqualified deferred compensation subject
to Code Section 409A, as determined by the Company in its sole discretion, then
such payments or benefits shall be made or commence upon the sixtieth (60th) day
following Employee’s separation from service. The first such cash payment shall
include payment of all amounts that otherwise would have been due prior thereto
under the terms of this Section 4(b) had such payments commenced immediately
upon the Executive’s separation from service, and any payments made thereafter
shall continue as provided therein. The delayed benefits shall in any event
expire at the time such benefits would have expired had such benefits commenced
immediately following the Executive’s separation from service. The Company may
provide, in its sole discretion, that Employee may continue to participate in
any benefits delayed pursuant to this section during the period of such delay,
provided that Employee shall bear the full cost of such benefits during such
delay period. Upon the date such benefits would otherwise commence pursuant to
this Section 4(b), the Company may reimburse Employee the Company’s share of the
cost of such benefits, if any, had such benefits commenced immediately upon
Employee’s separation from service. Any remaining benefits shall be reimbursed
or provided by the Company in accordance with the schedule and procedures
specified therein.


(c)    If the Employment Period is terminated by the Company for Cause or
pursuant to Section 4(a)(i) above, Employee will be entitled only to receive his
or her Base Salary through the date of termination.


(d)    Except as otherwise expressly provided in Section 4(b) above, all of
Employee’s rights to salary, bonuses, fringe benefits and other compensation
hereunder (if any) which accrue or become payable after the termination of the
Employment Period will cease upon such termination. The Company may offset any
amounts Employee owes the Company or its affiliates against any amounts the
Company owes Employee hereunder. Employee’s termination of employment with the
Company for any reason shall be deemed to automatically remove Employee, without
further action, from any and all offices held by Employee with the Company or
its affiliates.


(e)    For purposes of this Agreement, “Disability” (i) means any physical or
mental incapacitation which results in Employee’s inability to perform his or
her duties and responsibilities for the Company for




--------------------------------------------------------------------------------




a total of 120 days during any twelve-month period, as determined by the CEO in
his good faith judgment and (ii) will be deemed to have occurred on the 120th
day of such inability to perform.


(f)    For purposes of this Agreement, “Cause” means (i) the entering of a
guilty plea or conviction of a felony or any other act or omission involving
dishonesty, disloyalty or fraud with respect to the Company or any of its
affiliates or any of their customers or suppliers, (ii) conduct tending to bring
the Company or any of its affiliates into substantial public disgrace or
disrepute, (iii) substantial and repeated failure to perform duties as
reasonably directed by the CEO or his designees, (iv) gross negligence or
willful misconduct with respect to the Company or any of its affiliates or (v)
any other material breach of this Agreement.


(g)    For purposes of this Agreement, “Liquidity Event” means (i) any sale or
transfer by Aspect Software Group Holdings, Ltd., the Company’s parent company
(“Parent”) or its subsidiaries of all or substantially all of their assets on a
consolidated basis (for purposes hereof, “all or substantially all” shall have
the meaning given to such term under Delaware law) to an unaffiliated third
party, (ii) any consolidation, merger or other reorganization of Parent with or
into any other entity or entities as a result of which (A) any person or group
other than investment funds managed by Golden Gate Capital and/or investment
funds managed by Oak Investment Partners obtains possession of the voting power
(under ordinary circumstances) to elect a majority of the surviving
corporation’s board of directors or (B) investment funds managed by Golden Gate
Capital and/or investment funds managed by Oak Investment Partners cease to own,
collectively, at least 20% (by value) of the surviving corporation’s shares of
capital stock or (iii) any issuance, sale or transfer to any third party of
shares of the Company’s or Parent’s capital stock by the holders thereof as a
result of which (A) any person or group other than investment funds managed by
Golden Gate Capital and/or investment funds managed by Oak Investment Partners
obtains possession of the voting power (under ordinary circumstances) to elect a
majority of the board of directors or (B) investment funds managed by Golden
Gate Capital and/or investment funds managed by Oak Investment Partners cease to
own, collectively, at least 20% (by value) of the Company’s or Parent’s shares
of capital stock.


(h)    For purposes of this Agreement, “Equity Value” means, as of a given date,
the aggregate fair market value of the consideration (including, without
limitation, cash or other property) actually received by all of the shareholders
of Parent or Company, as applicable, on account of their equity interest in the
Parent or Company in connection with a Liquidity Event, as determined by the
Board in good faith and, with respect to any securities included in such
consideration that are not immediately able to be sold by the recipient thereof
on a public exchange, including discounts for lack of marketability or control.


5.    Confidential Information. Employee acknowledges that the information,
observations and data (including, without limitation, trade secrets, know-how,
research and product plans, customer lists, software, inventions, processes,
formulas, technology, designs, drawings, specifications, marketing and
advertising materials, distribution and sales methods and systems, sales and
profit figures and other technical and business information) concerning the
business or affairs of the Company or any of its affiliates obtained by him or
her while employed by the Company (“Confidential Information”) are the property
of the Company or such affiliate. Therefore, Employee agrees that he or she
shall not disclose to any unauthorized person or use for his or her own purposes
any Confidential Information without the prior written consent of the Company,
unless and to the extent that the aforementioned matters become generally known
to and available for use by the public other than as a result of Employee’s acts
or omissions to act. Employee will deliver to the Company at the termination of
the Employment Period, or at any other time the Company may request, all
memoranda, notes, plans, records, reports, computer tapes, printouts and
software and other documents and data (and copies thereof) to the extent
containing Confidential Information or Work Product (as defined in Section 6
below) of the Company or any of its affiliates which he or she may then possess
or have under his or her control.






--------------------------------------------------------------------------------




6.    Inventions and Patents. Employee acknowledges that all inventions,
innovations, improvements, developments, methods, designs, analyses, drawings,
reports and all similar or related information (whether or not patentable) which
relate to the Company’s or any of its affiliates’ actual or anticipated
business, research and development or existing or future products or services
and which are conceived, developed or made by Employee while employed by the
Company (“Work Product”) belong to the Company or such affiliate. Employee shall
promptly disclose such Work Product to the Company and perform all actions
requested by the Company (whether during or after the Employment Period) to
establish and confirm such ownership (including, without limitation,
assignments, consents, powers of attorney and other instruments).
7.    Unfair Competitive Activities; Protection of Trade Secrets.
(a)    Employee acknowledges that Employee’s services to the Company require the
use of information including a formula, pattern, compilation, program, device,
method, technique, or process that the Company has made reasonable efforts to
keep confidential and that derives independent economic value, actual or
potential, from not being generally known to the public or to other persons who
can obtain economic value from its disclosure or use (“Trade Secrets”). Employee
further acknowledges and agrees that the Company would be irreparably damaged if
Employee were to provide similar services requiring the use of such Trade
Secrets to any person or entity competing with the Company or engaged in a
similar business. Therefore, Employee agrees that during the Employment Period
and during the twelve (12) month period immediately thereafter (the “Protection
Period”), he or she will not, either directly or indirectly, for himself or
herself or any other person or entity (i) induce or attempt to induce any
employee of the Company or any of its affiliates to leave the employ of the
Company or such affiliate, or in any way interfere with the relationship between
the Company or any affiliate and any employee thereof, (ii) hire any person who
is (or in the case of a former employee, was an employee of the Company or any
affiliate at any time during the 180 day period prior to any attempted hiring by
Employee) an employee of the Company or any affiliate, (iii) induce or attempt
to induce any customer, supplier, licensee, licensor or other business relation
of the Company or any affiliate to cease doing business with the Company or such
affiliate, or in any way interfere with the relationship between any such
customer, supplier, licensee, licensor or business relation and the Company or
any affiliate (including, without limitation, making any negative statements or
communications about the Company or its affiliates) or (iv) Participate in any
business in which he would be reasonably likely to employ, reveal, or otherwise
utilize Trade Secrets used by the Company prior to the Executive’s termination
in any geographical area in which the Company or any of its affiliates conduct
business. “Participate” includes any direct or indirect interest in any
enterprise, whether as an officer, director, employee, partner, sole proprietor,
agent, representative, independent contractor, consultant, executive,
franchisor, franchisee, creditor, owner or otherwise; provided that the
foregoing activities shall not include the passive ownership (i.e., Employee
does not directly or indirectly participate in the business or management of the
applicable entity) of less than 5% of the stock of a publicly-held corporation
whose stock is traded on a national securities exchange.
(b)    Employee agrees that the aforementioned covenant contained in Section
7(a) is reasonable with respect to its duration, geographical area and scope. In
particular, Employee acknowledges and agrees that the Company and its affiliates
conduct their businesses on a worldwide basis and that the geographic scope of
the covenant contained in Section 7(a) is necessary to protect the goodwill and
Confidential Information of the Company and its affiliates. Employee further
acknowledges that the restrictions contained in Section 7(a) do not impose an
undue hardship on him or her due to the fact that he or she has general business
skills which may be used in industries other than those in which each of the
Company and its affiliates conduct their businesses and do not deprive Employee
of his or her livelihood. Employee agrees that the covenants made in Section
7(a) shall be construed as agreements independent of any other provision




--------------------------------------------------------------------------------




(s) of this Agreement and shall survive any order of a court terminating any
other provision(s) of this Agreement.


(c)    If, at the time of enforcement of Sections 5, 6 or 7 of this Agreement, a
court holds that the restrictions stated herein are unreasonable under
circumstances then existing, the parties hereto agree that the maximum period,
scope or geographical area reasonable under such circumstances shall be
substituted for the stated period, scope or area.


(d)    Because Employee’s services are unique and because Employee has access to
Confidential Information and Work Product, the parties hereto agree that money
damages may not be an adequate remedy for any breach of this Agreement.
Therefore, in the event a breach or threatened breach of this Agreement, the
Company or its successors or assigns may, in addition to other rights and
remedies existing in their favor, apply to any court for specific performance
and/or injunctive or other relief in order to enforce, or prevent any violations
of, the provisions hereof (without posting a bond or other security). In
addition, in the event of an alleged breach or violation of this Section 7, the
Protection Period will be tolled until such breach or violation has been duly
cured. Employee agrees that the restrictions contained in Sections 5, 6 and 7
are reasonable.


8.    Additional Acknowledgments. Employee acknowledges that the provisions of
Sections 5, 6 and 7 are in consideration of: (i) employment with the Company and
(ii) additional good and valuable consideration as set forth in this Agreement.
Employee expressly agrees and acknowledges that the restrictions contained in
Sections 5, 6 and 7 do not preclude Employee from earning a livelihood, nor do
they unreasonably impose limitations on Employee’s ability to earn a living.
Employee acknowledges that he or she has carefully read this Agreement and has
given careful consideration to the restraints imposed upon Employee by this
Agreement.


9.    Other Businesses. As long as Employee is employed by the Company, Employee
agrees that he or she will not, except with the express written consent of the
Company, become engaged in, render services for, or permit his or her name to be
used in connection with any business other than the business of the Company or
any of its affiliates.


10.    Employee’s Representations. Employee hereby represents and warrants to
the Company that (i) the execution, delivery and performance of this Agreement
by Employee does not and will not conflict with, breach, violate or cause a
default under any contract, agreement, instrument, order, judgment or decree to
which Employee is a party or by which he or she is bound, (ii) Employee is not a
party to or bound by any employment agreement, noncompete agreement or
confidentiality agreement with any other person or entity and (iii) upon the
execution and delivery of this Agreement by the Company, this Agreement shall be
the valid and binding obligation of Employee, enforceable in accordance with its
terms. Employee hereby acknowledges and represents that he or she has had the
opportunity to consult with independent legal counsel regarding his or her
rights and obligations under this Agreement and that he or she fully understands
the terms and conditions contained herein.


11.    Deferred Compensation Matters.


(a)    The intent of the parties is that payments and benefits under this
Agreement comply with or be exempt from Internal Revenue Code Section 409A and
the regulations and guidance promulgated thereunder (collectively “Code Section
409A”) and, accordingly, to the maximum extent permitted the Employment
Agreement shall be interpreted to be in compliance therewith or exempt
therefrom. In no event whatsoever shall the Company be liable for any additional
tax, interest or penalty that may be imposed on Employee by Code Section 409A or
damages for failing to comply with Code Section 409A.




--------------------------------------------------------------------------------






(b)    A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of Code
Section 409A and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of employment” or like terms shall
mean “separation from service.”


(c)    Unless this Agreement provides a specified and objectively determinable
payment schedule to the contrary, to the extent that any payment of base salary
or other compensation is to be paid for a specified continuing period of time
beyond the date of the Employee’s separation from service in accordance with the
Company’s payroll practices (or other similar term), the payments of such base
salary or other compensation shall be made in no even less frequently than
monthly. Notwithstanding the foregoing, with respect to any payments that are
intended to fall under the short‑term deferral exemption from Code Section 409A,
unless this Agreement provides a specified and objectively determinable payment
schedule to the contrary, all payments due thereunder shall be made as soon as
practicable after the right to payment vests and in all events by March 15 of
the calendar year following the calendar year in which the right to payment
vests. For purposes of this section, a right to payment will be treated as
having vested when it is no longer subject to a substantial risk of forfeiture
as determined by the Company in its sole discretion.


(d)    Notwithstanding any other payment schedule provided herein to the
contrary, if Employee is identified on the date of his separation from service a
“specified employee” within the meaning of that term under Code Section
409A(a)(2)(B) (which generally means a key employee of a corporation any stock
of which is publicly traded on an established securities market or otherwise),
then, with regard to any payment or the provision of any benefit that is
considered nonqualified deferred compensation subject to Code Section 409A and
payable on account of a “separation from service,” (i) such payment or benefit
shall not be made or provided until the date which is the earlier of (A) the
expiration of the six (6)‑month period measured from the date of Employee’s
“separation from service” and (B) the date of Employee’s death (the “Delay
Period”) to the extent required under Code Section 409A and (ii) at the end of
such six (6)-month period, the Company shall make an additional payment to
Employee equal to the amount interest accruing at the then-current short-term
applicable federal rate published by the Internal Revenue Service on the value
of any such payment or benefit, accruing from the date on which it would have
otherwise been paid or provided. Upon the expiration of the Delay Period, all
payments and benefits delayed pursuant to this Section (whether they would have
otherwise been payable in a single sum or in installments in the absence of such
delay) shall be paid or reimbursed to Employee in a lump sum, and all remaining
payments due under this Agreement shall be paid or provided in accordance with
the normal payment dates specified for them therein.


(e)    To the extent that reimbursements or other in-kind benefits under this
Agreement constitute “nonqualified deferred compensation” subject to Code
Section 409A, (i) all such expenses or other reimbursements hereunder shall be
paid on or prior to the last day of the taxable year following the taxable year
in which such expenses were incurred by Employee, (ii) no such reimbursement,
expenses eligible for reimbursement, or in-kind benefits provided in any taxable
year shall in any way affect the expenses eligible for reimbursement, or in-kind
benefits to provided, in any other taxable year, and (iii) Employee’s right to
such reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for any other benefit.


(f)    For purposes of Code Section 409A, Employee’s right to receive any
installment payment pursuant to the Employment Agreement shall be treated as a
right to receive a series of separate and distinct payments.






--------------------------------------------------------------------------------




(g)    Whenever a payment under this Agreement specifies a payment period with
reference to a number of days, the actual date of payment within the specified
period shall be within the sole discretion of the Company.


(h)    Notwithstanding any other provision of this Agreement to the contrary, in
no event shall any payment under this Agreement that constitutes nonqualified
deferred compensation subject to Code Section 409A be subject to offset,
counterclaim or recoupment by any other amount payable to Employee unless
otherwise permitted by Code Section 409A.


12.    Notices. Any notice provided for in this Agreement shall be in writing
and shall be either personally delivered, or mailed by first class mail, return
receipt requested, to Employee at the address indicated in the Company’s payroll
records, and to the Company at the address indicated below:


Aspect Software, Inc.
2325 E. Camelback Road, Suite 700
Phoenix, AZ 85016
Attention: General Counsel
        
or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party. Any
notice under this Agreement shall be deemed to have been given when so delivered
or mailed.
  
12.    Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein. In the event
that any ruling of any court or governmental authority calls into question the
validity of any portion of this Agreement, the parties hereto shall consult with
each other concerning such matters and shall negotiate in good faith a
modification to this Agreement which would obviate any such questions as to
validity while preserving, to the extent possible, the intent of the parties and
the economic and other benefits of this Agreement and the portion thereof whose
validity is called into question.


13.    Complete Agreement. This Agreement embodies the complete agreement and
understanding among the parties and supersedes and preempts any prior
understandings, agreements or representations by or among the parties, written
or oral, which may have related to the subject matter hereof in any way.


14    No Strict Construction. The language used in this Agreement shall be
deemed to be the language chosen by the parties hereto to express their mutual
intent, and no rule of strict construction shall be applied against any party.


15.    Counterparts. This Agreement may be executed in separate counterparts,
each of which is deemed to be an original and all of which taken together
constitute one and the same agreement.


16.    Successors and Assigns. This Agreement is intended to bind and inure to
the benefit of and be enforceable by Employee, the Company and their respective
heirs, successors and assigns, except that Employee may not assign his or her
rights or delegate his or her obligations hereunder without the prior written
consent of the Company. Each of the Company’s affiliates are intended third
party beneficiaries of this Agreement.




--------------------------------------------------------------------------------






17.    Choice of Law. All issues and questions concerning the construction,
validity, enforcement and interpretation of this Agreement and the schedules
hereto shall be governed by, and construed in accordance with, the laws of the
Commonwealth of Massachusetts, without giving effect to any choice of law or
conflict of law rules or provisions (whether of the Commonwealth of
Massachusetts or any other jurisdiction) that would cause the application of the
laws of any jurisdiction other than the Commonwealth of Massachusetts. Each
party hereto submits to the co-exclusive jurisdiction of the United States
District Court for Massachusetts, and of any Massachusetts state court sitting
in Boston, Massachusetts over any lawsuit under this Agreement and waives any
objection based on venue or forum non conveniens with respect to any action
instituted therein.


18.    Amendment and Waiver. The provisions of this Agreement may be amended or
waived only with the prior written consent of the Company and Employee, and no
course of conduct or failure or delay in enforcing the provisions of this
Agreement shall affect the validity, binding effect or enforceability of this
Agreement. It is agreed and understood that Employee shall not be entitled to
bind the Company in connection with this Agreement or any matter arising
hereunder.




* * * * *





--------------------------------------------------------------------------------













IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.


ASPECT SOFTWARE, INC.








By:    \s\ Guido M.J. de Koning


Its:    SVP Human Capital








EMPLOYEE








\s\ Ken Ewell
Ken Ewell






--------------------------------------------------------------------------------




EXHIBIT A


Value Enhancement Bonus Calculation






Total Equity Value
Value Enhancement Bonus
$0 through $295,000,000
.18 % of Equity Value
$295,000,001 through $470,000,000
The above plus 0.35% of Equity Value in excess of $295,000,000
$470,000,001 and above
The above plus 0.60% of Equity Value in excess of $470,000,000






--------------------------------------------------------------------------------



EXHIBIT B


GENERAL RELEASE
I, Ken Ewell, in consideration of and subject to the performance by Aspect
Software, Inc., a Delaware corporation (together with its subsidiaries and
affiliates, the “Company”), of its obligations under the Amended and Restated
Employment Agreement, dated as of ____________, 2013 (the “Agreement”), do
hereby release and forever discharge as of the date hereof the Company and the
other Company Releasees (as defined below) to the extent provided below.
1.    Release:
(a)    I understand that any payments or benefits paid or granted to me under
paragraphs 3(e) and 4(b) of the Agreement (the “Severance Benefits”) represent,
in part, consideration for signing this General Release and are not salary,
wages or benefits to which I was already entitled. I understand and agree that I
will not receive the Severance Benefits unless I execute this General Release
and do not revoke this General Release within the time period permitted
hereafter or breach this General Release. Such payments and benefits will not be
considered compensation for purposes of any employee benefit plan, program,
policy or arrangement maintained or hereafter established by the Company or its
affiliates. I also acknowledge and represent that I have received all payments
and benefits that I am entitled to receive (as of the date hereof) by virtue of
any employment by the Company.
(b)    General Release: In exchange for the Severance Benefits and other good
and valuable consideration, the sufficiency of which is hereby acknowledged, I,
on behalf of myself and each of my representatives, agents, estate, heirs,
successors and assigns, hereby acknowledge full and complete satisfaction of and
absolutely and unconditionally hereby release, remise, discharge, and hold
harmless the “Company Releasees” (defined to include the Company and/or any of
its parents, subsidiaries, divisions or affiliates, predecessors, successors or
assigns, and its and their respective current and/or former partners, directors,
shareholders/stockholders, officers, employees, attorneys and/or agents, all
both individually and in their official capacities), from any and all actions or
causes of action, suits, claims, complaints, contracts, liabilities, agreements,
promises, contracts, torts, debts, damages, controversies, judgments, rights and
demands of every kind and nature, whether existing or contingent, known or
unknown, suspected or unsuspected, through and including the execution and
delivery by me of this General Release




--------------------------------------------------------------------------------




(collectively, “Claims”), including without limitation those arising out of my
employment with, change in employment status with, and/or separation of
employment from, the Company. This release is intended by me to be all
encompassing and to act as a full and total release of any Claims, whether
specifically enumerated herein or not, that I may have or have had against the
Company Releasees arising from conduct occurring up to and through the date of
this General Release, including, but not limited to, any Claims arising from any
federal, state or local law, regulation or constitution dealing with either
employment, employment benefits or employment discrimination such as those laws
or regulations concerning discrimination on the basis of race, color, creed,
religion, age, sex, sex harassment, sexual orientation, national origin,
ancestry, genetic carrier status, handicap or disability, veteran status, any
military service or application for military service, or any other category
protected under federal or state law; any contract, whether oral or written,
express or implied; any tort; any Claim for equity or other benefits; or any
other statutory and/or common law Claim. Notwithstanding the foregoing sentences
of this Section 1(b), this Section 1 does not extend to any payments or benefits
receivable, or obligations incurred or specified, under paragraph 4(b) of the
Agreement.
(c)    Acknowledgment of Release: I acknowledge and agree that I am releasing
all legally waivable rights to sue or obtain equitable, remedial or punitive
relief from any or all Company Releasees of any kind whatsoever, including,
without limitation, reinstatement, back pay, front pay, attorneys’ fees and any
form of injunctive relief.
(d)    Effect of Release: I understand and intend that this Section 1
constitutes a general release of all Claims and that no reference therein to a
specific form of Claim, statute or type of relief is intended to limit the scope
of such general release and waiver.
(e)    Release of Unknown Claims: I understand and intend that this Section 1
releases unknown claims and that I are waiving statutory protection against a
release of unknown claims.
(f)    Claims That Cannot Be Released By Private Agreement: This release does
not include any claim which, as a matter of law, cannot be released by private
agreement. Nor does this release prohibit or bar me from providing truthful
testimony in any legal proceeding or from cooperating with, or making truthful
disclosures to, any governmental agency. Notwithstanding the foregoing, with
respect to any claim that cannot be released by private agreement, I agree to
release and waive my right (if any) to any monetary damages or other recovery as
to such claims, including any claims brought on my behalf, either individually
or as part of a collective action, by any governmental agency or other third
party.
2.    Waiver of Rights and Claims Under the Age Discrimination in Employment Act
of 1967: I acknowledge that since I am 40 years of age or older, I have being
informed that I have or may have specific rights and/or claims under the Age
Discrimination in Employment Act of 1967 (ADEA) and I agree that: (a) in
consideration for the Severance Benefits, which I am not otherwise entitled to
receive, I specifically and voluntarily waive such rights and/or claims under
the ADEA I might have against the Company Releasees to the extent such rights
and/or claims arose prior to the date this General Release was executed; (b) I
understand that rights or claims under the ADEA which may arise after the date
this General Release is executed are not waived by me; (c) I am advised to
consider the terms of this General Release carefully and consult with or seek
advice from an attorney of my choice or any other person of my choosing prior to
executing this General Release; (d) I have forty-five (45) days to review this
General Release and consider its terms before signing it (this 45-day review
period will rate be affected or extended by any revisions that might be made to
this General Release); and (e) I have carefully read and fully




--------------------------------------------------------------------------------




understand all of the provisions of this General Release, and I knowingly and
voluntarily agree to all of the terms set forth in this General Release.
I further acknowledge that within the 7-day period following my execution of
this General Release (the “Revocation Period”) I shall have the unilateral right
to revoke this General Release, and that the Company’s obligations hereunder
shall become effective only upon the expiration of the Revocation Period without
my revocation hereof. I understand that in order to be effective, notice of my
revocation of this General Release must be received by the Company on or before
the last day of the Revocation Period. This General Release shall not be
effective until the Revocation Period has expired. Nothing in this General
Release prevents or precludes me from challenging or seeking a determination in
good faith of the validity of this waiver under the ADEA, nor does it impose any
condition precedent, penalties or costs for doing so, unless specifically
authorized by federal law.
3.    Representations and Covenants Regarding Actions: I represent, warrant and
covenant to each of the Company Releasees that at no time prior to or
contemporaneous with my execution of this General Release have I filed or caused
or knowingly permitted the filing or maintenance, in any state, federal or
foreign court, or before any local, state, federal or foreign administrative
agency or other tribunal, any Claim, which I may now have or have ever had
against the Company Releasees which is based in whole or in part on any matter
referred to in Section 1 above. Subject to Section 1(f) above, and to the extent
permitted by law, I ame prohibited from filing or maintaining, or causing or
knowingly permitting the filing or maintaining, of any Claim.
4.    Accord and Satisfaction: The Severance Benefits shall be complete and
unconditional payment, settlement, accord and/or satisfaction with respect to
all obligations and liabilities of the Company Releasees to me, including,
without limitation, any matter set forth in Section 1, all claims for back
wages, salary, vacation pay, draws, incentive pay, bonuses, stock and stock
options, commissions, severance pay, reimbursement of expenses, any and all
other forms of compensation or benefits, attorney's fees, or other costs or
sums.
5.    Company Files, Documents and Other Property: I agree that as of the date
hereof, I have returned to the Company all Company property and materials,
including but not limited to, (if applicable) personal computers, laptops, fax
machines, scanners, copiers, cellular phones, Company credit cards and telephone
charge cards, manuals, building keys and passes, courtesy parking passes,
diskettes, intangible information stored on diskettes, software programs and
data compiled with the use of those programs, software passwords or codes,
tangible copies of trade secrets and confidential information, sales forecasts,
names and addresses of Company customers and potential customers, customer
lists, customer contacts, sales information, sales forecasts, memoranda, sales
brochures, business or marketing plans, reports, projections, and any and all
other information or property previously or currently held or used by me that is
or was related to my employment with the Company (“Company Property”). I agree
that in the event that I discover any other Company Property in my possession
after the date of this General Release I will immediately return such materials
to the Company.
6.    Future Conduct:
(a)        Nondisparagement: I agree not to, directly or indirectly, make or
solicit or encourage others to make or solicit disparaging, critical or
otherwise detrimental comments to any person or entity concerning the Company
Releasees; the products, services or programs provided or to be provided by the
Company Releasees; the business affairs, operation, management or the




--------------------------------------------------------------------------------




financial condition of the Company Releasees; or the circumstances surrounding
my employment and/or separation of employment from the Company.
(b)    Confidentiality of this General Release: I agree that I shall not
disclose, divulge or publish, directly or indirectly, any information regarding
the substance, terms or existence of the Agreement or this General Release
and/or any discussion or negotiations relating to the Agreement or this General
Release, to any person or organization other than my immediate family and
accountants or attorneys when such disclosure is necessary for the accountants
or attorneys to render professional services. Prior to any such disclosure that
I may make, I shall secure from my attorney or accountant their agreement to
maintain the confidentiality of such matters. Notwithstanding anything to the
contrary, this Section 6(b) shall not apply to information related to the tax
treatment or the tax structure of the transactions contemplated herein. For this
purpose, “tax structure” is limited to any facts relevant to the U.S. federal
income tax treatment of the transaction and does not include information
relating to the identity of the parties.
(c)    Non-Solicitation, IP Assignment, Non-Disclosure and Stock Option
Agreements: I expressly acknowledge and reaffirm my understanding of and
obligations under the terms of the Agreement, any Stock Option Agreements
between me and the Company, and those certain agreements that contain Indemnity,
Non-Compete, Non-Solicitation, Intellectual Property Assignment and
Non-Disclosure provisions (collectively, the “Employee Agreements”).
7.    Further Acknowledgements, Representations and Governing Law:
(a)    Nothing herein shall be deemed or construed to represent an admission by
the Company or any other Company Releasee of any violation of law or other
wrongdoing with respect to me.
(b)    If any provision of this General Release, or part thereof, is held
invalid, void or voidable as against public policy or otherwise, the invalidity
shall not affect other provisions, or parts thereof, which may be given effect
without the invalid provision or part. To this extent, the provisions and parts
thereof of this General Release are declared to be severable. Any waiver of any
provision of this General Release shall not constitute a waiver of any other
provision of this General Release unless expressly so indicated otherwise. The
language of all parts of this General Release shall in all cases be construed
according to its fair meaning and not strictly for or against either of the
parties.
(d)     This General Release and any claims arising out of this General Release
(or any other claims arising out of the relationship between the parties) shall
be governed by and construed in accordance with the laws of the Commonwealth of
Massachusetts; and shall in all respects be interpreted, enforced and governed
under the internal and domestic laws of Massachusetts, without giving effect to
the principles of conflicts of laws of such state. Any claims or legal actions
by one party against the other shall be commenced and maintained in state or
federal court located in Massachusetts, and I hereby submit to the jurisdiction
and venue of any such court.
(e)    The Company Releasees are intended third-party beneficiaries of this
General Release, and this General Release may be enforced by each of them in
accordance with the terms hereof in respect of the rights granted to such
Company Releasees hereunder. My heirs or assigns also are intended third-party
beneficiaries with respect to the Severance Benefits and in the event of my
death, the Agreement may be enforced by each of them in accordance with the
terms of the Agreement in respect of the rights granted to such heirs or assigns
therein. Except and to the




--------------------------------------------------------------------------------




extent set forth in the preceding two sentences, this General Release is not
intended for the benefit of any person other than the parties, and no such other
person shall be deemed to be a third party beneficiary hereof. Without limiting
the generality of the foregoing, I acknowledge that it is not the intention of
the Company to establish any policy, procedure, course of dealing or plan of
general application for the benefit of or otherwise in respect of any other
employee, officer, director or stockholder, irrespective of any similarity
between any contract, agreement, commitment or understanding between the Company
and such other employee, officer, director or stockholder, on the one hand, and
any contract, agreement, commitment or understanding between the Company and me,
on the other hand, and irrespective of any similarity in facts or circumstances
involving such other employee, officer, director or stockholder, on the one
hand, and me, on the other hand.
(f)    I may not assign any of my rights or delegate any of my duties under the
Agreement or this General Release. The Company’s rights and the rights of the
other Company Releasees shall inure to the benefit of, and be enforceable by,
any of the Company’s or other Company Releasees’ respective successors and
assigns. The Company may assign all rights and obligations of the Agreement and
this General Release to any successor in interest to the assets of the Company.
In the event that the Company is dissolved, all obligations of the Company under
the Agreement shall be provided for in accordance with applicable law.
I REPRESENT THAT I HAVE READ THE FOREGOING GENERAL RELEASE, THAT I FULLY
UNDERSTAND THE TERMS AND CONDITIONS OF SUCH GENERAL RELEASE AND THAT I AM
KNOWINGLY AND VOLUNTARILY EXECUTING THE SAME. IN DELIVERING THIS GENERAL
RELEASE, I DO NOT RELY ON ANY REPRESENTATION, PROMISE OR INDUCEMENT MADE BY THE
COMPANY OR ITS REPRESENTATIVES WITH THE EXCEPTION OF THE CONSIDERATION DESCRIBED
IN THIS GENERAL RELEASE.
Accepted and Agreed to:




_______________________________
Ken Ewell




Date: ___________________________




--------------------------------------------------------------------------------




IF YOU DO NOT WISH TO USE THE 45-DAY PERIOD,
PLEASE CAREFULLY REVIEW AND SIGN THIS DOCUMENT


I, Ken Ewell, acknowledge that I was informed and understand that I have 45 days
within which to consider the attached General Release, have been advised of my
right to consult with an attorney regarding such General Release and have
considered carefully every provision of the General Release, and that after
having engaged in those actions, I prefer to and have requested that I enter
into the General Release prior to the expiration of the 45 day period.




Dated:                                                                     Ken
Ewell




Dated:                             
Witness:












